Chief Justice Robertson
delivered the opinion of the Court.
The consideration is sufficient in this case, -to entitle the defendant in error to a specific execution of the contract.
But the circuit court erred in its decree.
1st. As the covenant was for a quit claim deed, the court ought not to have decreed a general warranty deed.
2d. There should have been no decree against Bleight’s heirs, until they had been represented by a guardian ad litem.
Wherefore, the decree is reversed, and the cause remanded, for proceedings consistent with this opinion.